COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Decker and Senior Judge Coleman
UNPUBLISHED



              THE PITTSTON COMPANY
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 2384-13-3                                            PER CURIAM
                                                                                     MAY 27, 2014
              FRANKLIN CALO


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Ramesh Murthy; Penn, Stuart, & Eskridge, on brief), for appellant.

                               (Paul L. Phipps; Mingkwan Emme Collins; Lee and Phipps, P.C., on
                               brief), for appellee.


                     The Pittston Company appeals a decision of the Workers’ Compensation Commission

              finding that Franklin Calo was entitled to wage loss benefits when he did not sustain any wage

              loss on March 18, 2013, due to his post-injury earnings that were greater than his pre-injury

              earnings. We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the commission in its final

              opinion. See Calo v. The Pittston Co., VWC File No. 2059223 (Nov. 20, 2013). We dispense

              with oral argument and summarily affirm because the facts and legal contentions are adequately

              presented in the materials before the Court and argument would not aid the decisional process.

              See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.